Case 2:19-cv-06182-DSF-PLA Document 56 Filed 04/08/20 Page 1 of 3 Page ID #:1945



1    Shayla Myers (SBN 264054)
     Mallory Andrews (SBN 312209)
2    LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
3    Los Angeles, CA 90003
     Telephone: (213) 640-3983
4    Email: smyers@lafla.org
            mbandrews@lafla.org
5
     Attorneys for Gladys Zepeda, Miriam Zamora,
6    Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
     Marquis Ashley, and Ktown for All
7
     Additional Attorneys on Next Page
8
9                         UNITED STATES DISTRICT COURT

10                      CENTRAL DISTRICT OF CALIFORNIA

11   JANET GARCIA, GLADYS                 )   CASE NO. 2:19-cv-06182-DSF-PLA
     ZEPEDA, MIRIAM ZAMORA, ALI           )
12   EL-BEY, PETER DIOCSON JR,            )
     MARQUIS ASHLEY, JAMES                )   PLAINTIFFS’ NOTICE REGARDING
13   HAUGABROOK, individuals,             )   DEFENDANT CITY OF LOS
     KTOWN FOR ALL, an                    )   ANGELES’ OBJECTIONS TO
14   unincorporated association;          )   TENTATIVE ORDER GRANTING
     ASSOCIATION FOR                      )   PLAINTIFFS’ MOTION FOR A
15   RESPONSIBLE AND EQUITABLE            )   PRELIMINARY INJUNCTION
     PUBLIC SPENDING, an                  )
16   unincorporated association,          )
                                          )   Complaint Filed Date: July 18, 2019
17               Plaintiffs,              )
                                          )
18         v.                             )
                                          )
19   CITY OF LOS ANGELES, a               )
     municipal entity; DOES 1-7,          )
20                                        )
                 Defendants.              )
21
22
23
24
25
26
27
28


          PLAINTIFFS’ NOTICE RE: TENTATIVE ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 56 Filed 04/08/20 Page 2 of 3 Page ID #:1946



1    Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
2    SCHONBRUN SEPLOW HARRIS
3    & HOFFMAN LLP
     11543 West Olympic Blvd.
4    Los Angeles, CA 90064
     Telephone: (310) 396-0731
5    Email: csweetser@sshhlaw.com
             kharootun@sshhlaw.com
6
     Attorneys for Plaintiffs
7
     Benjamin Allan Herbert (SBN 277356)
8    William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
9    555 South Flower Street
     Los Angeles, CA 90071
10   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
11          william.smith@kirkland.com
12   Michael Onufer (SBN 300903)
     KIRKLAND & ELLIS LLP
13   2049 Century Park East
     Los Angeles, CA 90067
14   Telephone: (310) 552-4200
     Email: michael.onufer@kirkland.com
15
16   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
17   Association for Responsible and Equitable Public
     Spending
18
19
20
21
22
23
24
25
26
27
28


          PLAINTIFFS’ NOTICE RE: TENTATIVE ORDER GRANTING PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 56 Filed 04/08/20 Page 3 of 3 Page ID #:1947



1           Pursuant to the Court’s March 31, 2020 Order (Dkt. 53), Plaintiffs hereby
2    provide notice that they do not intend to file a response to the Defendant City of Los
3    Angeles’ Objections to the Court’s March 31, 2020 Tentative Order (Dkt. 55).1
4    Plaintiffs rest on the Court’s Tentative Order granting their Motion for a Preliminary
5    Injunction (Dkt. 54).
6
7    Dated: April 8, 2020                    Respectfully submitted,
                                             LEGAL AID FOUNDATION OF LOS ANGELES
8
                                             /s/ Shayla Myers _________________________
9                                            Shayla Myers
10                                           Attorneys for Plaintiffs Gladys Zepeda, Miriam
                                             Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
11                                           Ashley, James Haugabrook, and Ktown for All
12                                           SCHONBRUN SEPLOW HARRIS & HOFFMAN
                                             LLP
13
                                            /s/ Catherine Sweetser _____________________
14                                          Catherine Sweetser
15                                          Attorneys for All Plaintiffs
16                                          KIRKLAND & ELLIS LLP
17                                          /s/ Benjamin Herbert ______________________
                                            Benjamin Allen Herbert
18
                                            Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19                                          Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
                                            Association for Responsible and Equitable Public
20                                          Spending
21
                                     Local Rule 5-4.3.4 Attestation
22
     I attest that Plaintiff’s counsel, Shayla Myers and Catherine Sweetser, concurs in this
23   filing’s content and has authorized the filing.
24
     DATED: April 8, 2020                         KIRKLAND & ELLIS LLP
25
                                                  By: /s/ Benjamin Herbert
26
27
     1
         Plaintiffs note that the City’s objections were untimely as the Court ordered any objections be
28       filed “no later than noon on April 6.” Dkt. 53.

                                                       1
           PLAINTIFFS’ NOTICE RE: TENTATIVE ORDER GRANTING PRELIMINARY INJUNCTION
